PAGE, Circuit Judge.
Excluding the averments in the declaration charging liability against the Wisconsin State Athletic Commission and the Fraternal Order of Eagles, former defendants .herein, dismissed out of the case by consent, the allegations against the remaining defendant, the Wisconsin Roxing Club, amount to no more than this: That by an entire agreement, made in writing, plaintiff was to box 10 rounds, in consideration of which defendant was to pay him $10,000; that defendant refused to pay; that plaintiff did not box the 10 rounds because he was wrongfully prevented from doing so by a member of the Wisconsin Athletic Commission and its refeee. It is not claimed that they were the agents for, or under the control of, the defendant, or that defendant profited thereby. No cause of action is stated against defendant.
The decision of Judge Geiger is right, find the judgment affirmed.